Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-20 are canceled by applicant.
New claims 21-37 are added.
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 21-27, are drawn to a method of preparing platelet rich plasma (PRP) in an inhalable form comprising: collecting blood from a patient: isolating platelets from the collected blood; suspending the isolated platelets in plasma to form a PRP composition; providing the isolated PRP composition in an inhaler or nebulizer, classified in CPC C12N 5/0644, A61K 9/0073, and A61K 9/0075 for example.

II. Claims 28-36, are drawn to a method for treating a tissue injury, comprising: identifying a tissue injury in a patient; preparing PRP in an inhalable form according to Claim 21 (product-by-process); and delivering the PRP to the patient by inhalation in an amount sufficient to treat the tissue injury, classified in CPC A61M 15/009, for example.

III. Claim 37, is drawn to a method of preparing PRP in an inhalable form comprising: collecting blood from a patient; isolating platelets from the collected blood; suspending the isolated platelets in plasma to form a PRP composition; and providing the isolated PRP composition in an inhaler or nebulizer, wherein the PRP composition is not dried, classified in CPC C12N 5/0644, A61K 9/0073, and A61K 9/0075 for example.

The inventions are independent or distinct, each from the other because:



Inventions of Groups II and III are directed to distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of Groups II and III as claimed are have a materially different mode of operation, function, or effect (different method steps), the inventions are mutually exclusive, and the inventions as claimed are not obvious variants.


Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification; the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and the inventions are likely to raise different non-prior art issues, for example, double patenting issue.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KADE ARIANI/Primary Examiner, Art Unit 1651